Citation Nr: 0921660	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  95-09 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) prior to December 1, 
2004.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The RO reported that the Veteran served on active duty from 
June 1962 to October 1974 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that the Veteran was granted service 
connection for adenocarcinoma of the prostate and assigned a 
100 percent rating effective December 1, 2004.  VA's General 
Counsel has determined that if VA has found a Veteran to be 
totally disabled as a result of a particular service-
connected disability or combination of disabilities pursuant 
to a rating schedule, there is no need, and no authority, to 
otherwise rate that Veteran totally disabled on any other 
basis.  VA's General Counsel has determined that, because 
both a 100 percent disability schedular rating and a total 
disability rating awarded pursuant to 38 C.F.R. § 4.16(a) 
reflect unemployability, a determination that that individual 
is unemployable as a result of service-connected disability 
under 38 C.F.R. § 4.16(a) is unnecessary to adequately 
compensate the individual and is superfluous.  See VAOPGCPREC 
6-99 (June 7, 1999); see also Green v. West, 11 Vet. App. 
472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  Consequently, the issue on appeal is entitlement to 
TDIU for the period prior to December 1, 2004.  

The Veteran's claim was remanded for additional development 
in March 1999.  At that time, the Board granted an increased 
rating of 50 percent for his service-connected post-traumatic 
stress disorder (PTSD); thus, his appeal as to that issue was 
resolved.  This claim was remanded again in December 2000 and 
December 2003.  In between those dates, in April 2003, the 
Board also issued a decision denying entitlement to a rating 
in excess of 20 percent for his service-connected cervical 
spine disorder prior to September 2002.  The Board also 
denied service connection for bilateral carpal tunnel 
syndrome.  Thus, his appeal as to those issues was also 
resolved.  The claim of entitlement to a TDIU was also 
remanded in July 2005 and December 2006.  In the latter 
decision, the Board also denied entitlement to an evaluation 
in excess of 20 percent for the cervical spine disorder for 
the period since September 2002.  Thus, his appeal as to that 
issue was resolved.  The claim of entitlement to a TDIU is 
now once again before the Board for appellate review.


FINDINGS OF FACT

1.  For the time period prior to December 1, 2004, service 
connection was in effect for PTSD evaluated as 30 percent 
disabling since June 17, 1993, and 50 percent disabling since 
July 8, 1997; degenerative disc disease (DDD) of the cervical 
spine with nerve root compression C5, C6 and C7 with 
involvement of the left upper extremity evaluated as 20 
percent disabling since May 9, 1991; and hypertension 
evaluated as 10 percent disabling since May 9, 1991.  The 
Veteran had a combined 30 percent evaluation from May 9, 
1991; a combined 50 percent evaluation from June 17, 1993; 
and a combined 60 percent evaluation from July 8, 1997.

2.  Prior to December 1, 2004, the Veteran is not shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
alone.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that Department 
of Veterans Affairs (VA) will seek to provide; and (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide.  The notice must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the Veteran's claim for 
a total rating for compensation purposes based on individual 
unemployability, the Board observes that the RO issued VCAA 
notice letters to the Veteran in April 2004 and October 2004 
which informed him of the evidence needed to support his 
claim for a total rating for compensation purposes based on 
individual unemployability; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The Board notes that the Veteran's claim was filed 
and initially adjudicated prior to enactment of the VCAA.  
Consequently, VCAA notice was not provided prior to the 
initial unfavorable decision.  However, the Veteran's claim 
was readjudicated following VCAA notice in Supplemental 
Statements of the Case dated in March 2005, February 2006, 
and January 2008.  

The Board was provided notice as to the effective date 
element of his claim in the Supplemental Statement of the 
Case dated in January 2008.  The Board recognizes that his 
claim was not readjudicated following issuance of that 
notice.  However, since the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for TDIU prior to December 2004, any questions as to the 
appropriate effective date to be assigned is rendered moot, 
and any error as to the timeliness of notice is also moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has attempted to secure all relevant documentation 
including VA and private medical records and records from the 
Social Security Administration (SSA).  The Veteran was 
afforded numerous VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran's case 
was referred to the VA Director, Compensation and Pension 
Service, for extraschedular consideration under the 
provisions of 38 C.F.R. § 4.16(b).  There remains no issue as 
to the substantial completeness of the Veteran's claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  

All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

II.  Factual Background

The Board notes that the Veteran's claims file is voluminous 
and was thoroughly reviewed prior to the disposition of the 
claim on appeal.  The Board will only address that evidence 
which is most pertinent to the Veteran's claim for 
entitlement to TDIU prior to December 1, 2004.

The Veteran filed a claim for individual employability in 
July 1993.  He indicated that he had an enlarged heart, a 
pinched nerve in his left upper extremities, and the toes of 
his left foot and his right arm were numb.  He also indicated 
that he had congenital scoliosis, a left knee injury he 
incurred playing football for the Army, and an inability to 
sleep at night because of his arm problems.  He stated that 
it was impossible for him to obtain gainful employment or any 
other work.  

Associated with the claims file is a VA discharge summary 
dated in August 1993.  The Veteran was admitted to VA for 
detoxification and drug and alcohol abuse counseling in June 
1993.  

Associated with the claims file are two VA examination 
reports dated in October 1993 and one dated in November 1993.  
The examination reports do not include any opinions regarding 
the Veteran's employability.  One of the examination reports 
dated in October 1993 and the November 1993 examination 
report indicated that the Veteran was employed part-time as a 
janitor.    

The Veteran completed a VA Report of Medical Examination for 
Disability Evaluation in March 1994.  He indicated that he 
had been employed as a janitor at Easter Seals since August 
1993.  

The Veteran was afforded a VA general examination in May 
1995.  He indicated that he worked as a janitor three hours 
per day.  A neurological examination report dated in May 1995 
did not reference the Veteran's employability.  A May 1995 
psychological examination report indicated that the Veteran 
held many jobs following his military service.  The Veteran 
indicated that he last worked as a janitor for one year until 
the company began contracting the janitorial work out.   The 
examiner indicated that the Veteran solved his problems with 
drugs and alcohol.  

Associated with the claims file is a favorable decision from 
the SSA dated in September 1995.  The records from the SSA 
included medical evidence.  The SSA administrative law judge 
(ALJ) granted the Veteran SSA disability benefits effective 
July 1, 1992.  The ALJ indicated that the Veteran had a 
significant history of treatment for multiple ailments.  He 
said the Veteran had a neck injury and continued to have neck 
pain with minimal movement of his head, pain in his knees 
which interfered with his ability to stand or walk, carpal 
tunnel syndrome which affected his ability to use his hands, 
and many fatigue-related conditions secondary to his PTSD and 
insomnia.  The ALJ noted that the Veteran was employed part-
time doing custodial work but that the work was sheltered and 
not substantial gainful employment.  He determined that in 
view of the Veteran's continued treatment and the combination 
of his exertional and non-exertional impairments, the Veteran 
had significant limitations with performing basic work-
related activities and that he could not sustain work even at 
the sedentary level.  

The Veteran testified at a hearing at the RO in May 1996.  He 
testified that he worked three hours a day as a janitor.  He 
said that his supervisor was very lenient and allowed him to 
work at his own pace.  He reported that he took medication 
for his PTSD which made him out of sorts.  The Veteran 
testified that his neck disability often interfered with his 
limited duties as a janitor.  He said he took medication for 
his high blood pressure.  He indicated that he had difficulty 
sleeping and was often tired during the day.  

Associated with the claims file is a VA neurological 
examination report dated in December 1996.  The Veteran was 
noted to be employed part-time as a janitor.  

The Veteran was afforded a VA psychological examination in 
July 1997.  The Veteran indicated that he worked cleaning a 
federal building doing light dusting three to four hours a 
day.  He said he used to do [floor] buffing but due to his 
physical problems he only performed light dusting.  He 
indicated that he liked the job and spent the rest of his 
time watching television and occasionally visiting relatives.  
Based on the mental status examination the examiner opined 
that he did not find evidence of individual unemployability 
and no evidence of significant memory loss or fatigue.  

The Veteran was also afforded a VA neurologic examination in 
July 1997.  The Veteran was noted to be employed part-time as 
a janitor.  The examiner did not provide an opinion regarding 
the Veteran's employability.  

The Veteran was also afforded a VA general medical 
examination in July 1997.  The Veteran reported problems with 
his stomach since service.  The examiner diagnosed the 
Veteran with a hiatal hernia, degenerative disc disease of 
the cervical and lumbar spine, and rheumatoid arthritis of 
the ankles and elbows.  The examiner indicated that from the 
standpoint of the Veteran's joint and stomach symptoms, he 
did not consider the Veteran unemployable.  He said the 
Veteran seemed to be in fairly good physical condition and he 
opined that the Veteran was capable of gainful employment.  

The Veteran testified at a hearing at the RO in January 1998.  
The Veteran testified that he worked full-time as a janitor 
until 1993.  He said he was allowed to work at his own pace.  
The Veteran indicated that he had numbness and lack of 
feeling in his left arm.  He reported he stopped working as a 
janitor in August 1997 because the work got to be too much 
due to pain in his neck.  He also reported fatigue related to 
his service in the Persian Gulf.  He said he had dizziness 
and headaches due to his high blood pressure.  

A letter from the Vet Center dated in February 1998 indicates 
that the veteran was seen by their office on eight occasions 
between July 1993 and July 1997 but never engaged in 
therapeutic services.  

Associated with the claims file are VA outpatient treatment 
reports.  At a psychosocial survey dated in March 1999 the 
Veteran reported that he had chronic medical problems 
(hypertension, headaches, and prostate) which interfered with 
his life.  The Veteran was reported to have been employed as 
a janitor in the past but he said he had been on disability 
for the past three years.  The examiner noted that the 
Veteran was not clear as to why he received SSA disability 
benefits other than to say he had overall bad health.  

Associated with the claims file is a Social and Industrial 
Survey dated in May 1999.  The examiner indicated that the 
Veteran was service-connected for PTSD, degenerative disc 
disease and hypertensive vascular disease.  The Veteran 
indicated that he worked for four years for Easter Seals 
until 1995 when he was unable to work any longer.  He 
subsequently obtained SSA disability benefits.  The examiner 
said the Veteran appeared mostly housebound and ventured out 
only for marketing or medical appointments.  The Veteran 
indicated that he had chronic medical problems which he 
related to his service in the Persian Gulf such as muscle and 
joint pains, prostate problems, frequent diarrhea, headaches, 
dizzy spells, shortness of breath, and general overall 
fatigue.  The examiner opined that in view of the Veteran's 
present condition he did not appear to be capable of 
maintaining any form of employment even in a sheltered, non-
stressful setting.  The examiner concluded that the Veteran 
may not meet a sufficient disability level to be considered 
for unemployability but it did appear that he had multiple 
undermining conditions that contributed to a reconsideration 
of his disability rating.  

The Veteran underwent a neurological examination in May 1999.  
At that time he reported that he had last worked as a janitor 
in 1996.  The examiner did not provide an opinion regarding 
the Veteran's employability.  

The Veteran underwent a psychiatric evaluation in September 
2000 performed by N. Paals, Ph.D.  The Veteran reported that 
he worked as a janitor until 1997 at which point he stopped 
working because he did not have the energy to handle the 
machine he had to use to buff floors.  The examiner diagnosed 
the Veteran with PTSD, major depressive disorder, and alcohol 
and cannabis dependence, in remission.  Dr. Paals did not 
remark upon the Veteran's employability.  

VA outpatient reports dated in October 2001 reveal that the 
Veteran was seen for PTSD complaints.  He was diagnosed with 
PTSD with mixed substance dependence in remission for one 
month.  The examiner noted that the Veteran was unemployed 
and had been seen only sporadically for his PTSD.  

The Veteran was afforded a VA psychological examination in 
October 2002.  The Veteran indicated that he stopped working 
as a custodian in 1997.  He said he got to the point that he 
physically could not perform the job.  The examiner did not 
comment upon the Veteran's employability.  

The Veteran was afforded a VA psychological examination in 
February 2004.  He indicated that he last worked in 1997 when 
he was working part-time maintaining the floors in a federal 
building.  He said he was unable to work due to his physical 
disabilities.  The examiner indicated that he did not find 
any evidence that the Veteran's ability to work was impaired 
based upon his PTSD symptomatology.  

The Veteran was afforded a VA neurological examination to 
assess his cervical spine disability in November 2004.  The 
Veteran indicated that he last worked as a floor buffer for 
the janitorial service at the Federal Building in Little 
Rock.  The examiner diagnosed the Veteran with degenerative 
disc disease and degenerative joint disease of the cervical 
spine with chronic neck pain and decreased range of motion of 
the cervical spine.  He said there was no objective evidence 
of cervical radiculopathy nor of cervical myelopathy.  
Neurological examination was within normal limits.  The 
examiner opined that the Veteran's condition was of such 
severity that it would probably impede his ability to perform 
physical activity that required the use of lifting anything 
greater than twenty pounds with the left upper extremity.  He 
said he was unable to interpret how these findings would 
relate to the Veteran's service-connected PTSD in terms of 
individual employability.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran indicated that he was not receiving any mental health 
treatment and he was not taking any psychotropic medication.  
The Veteran reported that he had been unemployed since 1997 
and was in receipt of SSA disability benefits.  He said he 
did some maintenance work for his landlord in exchange for a 
reduction in rent.  The examiner stated that the Veteran did 
not report unemployment secondary to PTSD symptoms.  He said 
the Veteran did not report impaired social functioning and no 
impairment in thought processing or communication was noted. 

The Veteran was also afforded a VA examination to assess his 
cervical spine disability in December 2005.  The examiner 
indicated that the Veteran's cervical spine condition was of 
such severity that he was not able to perform a job which 
would require lifting anything over ten to fifteen pounds 
with his arms.  He said the Veteran previously worked as a 
janitor and could no longer use the [floor] buffer.  The 
examiner opined that the Veteran's neck disability prevented 
him from doing that type of work.  He said the Veteran's 
hypertension was not having any effect on his employability 
and that the VA psychologist would determine the effect of 
the Veteran's PTSD on his employability.  The examiner also 
indicated that there was no evidence of cervical 
radiculopathy and no incapacitating episodes in the past 
twelve months.  He diagnosed the Veteran with intervertebral 
disc disease with constant symptoms that were moderately 
pronounced.  He concluded that Veteran was unable to seek 
gainful employment because of his cervical spine disability.  

The Veteran was afforded a VA psychological examination in 
December 2005.  The examiner indicated that, based on the 
results of the examination, he did not see evidence that the 
Veteran's PTSD symptomatology precluded employment.  

An opinion was obtained from the VA Director of Compensation 
and Pension Service (Director) with regard to extraschedular 
consideration.  It appears that the opinion letter was 
promulgated in September 2007; however, the letter is 
undated.  The Director conducted a review of the claims file 
and determined that the Veteran was not entitled to 
extraschedular individual unemployability prior to 
December 1, 2004.

III.  Legal Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

As noted above, for the time period prior to December 1, 
2004, service connection was in effect for PTSD evaluated as 
30 percent disabling since June 17, 1993, and 50 percent 
disabling since July 8, 1997; DDD of the cervical spine with 
nerve root compression C5, C6 and C7 with involvement of the 
left upper extremity evaluated as 20 percent disabling since 
May 9, 1991; and hypertension evaluated as 10 percent 
disabling since May 9, 1991.  The Veteran had a combined 30 
percent evaluation from May 9, 1991; a combined 50 percent 
evaluation from June 17, 1993; and a combined 60 percent 
evaluation from July 8, 1997.  Consequently, the Veteran does 
not met the schedular criteria for a total rating for 
compensation purposes based on individual unemployability 
under the provisions of 38 C.F.R. § 4.16 (2008) at any time 
prior to December 1, 2004.  

As the Veteran did not meet the schedular criteria for a 
total rating for compensation purposes based on individual 
unemployability, but he had submitted numerous lay statements 
asserting his inability to work, the Board referred the 
Veteran's claim to the VA Director, Compensation and Pension 
Service, for extraschedular consideration under the 
provisions of 38 C.F.R. § 4.16(b) (2008).  The Director 
conducted a review of the claims file and determined that the 
Veteran was not entitled to extraschedular individual 
unemployability prior to December 1, 2004.  

Following a thorough review of the claims file the Board has 
also determined that the most probative evidence of record 
does not establish that individual unemployability is 
warranted prior to December 1, 2004.  As noted above, the 
Veteran was employed as a part-time janitor until at least 
1995, but some of the evidence indicates that he was working 
as a janitor as late as 1997.  The Board is cognizant that 
the Veteran reported on numerous occasions during his last 
few years of work that he was limited to working only a few 
hours a day due to physical problems.  For example during his 
May 1996 hearing, the Veteran indicated that his neck often 
interfered with his duties as a janitor, and he also 
suggested that medication he took for PTSD may have affected 
him on the job as well.  However, the July 1997 VA general 
medical examiner specifically said the Veteran seemed to be 
in fairly good physical condition and he opined that the 
Veteran was capable of gainful employment.  The Board places 
more probative weight on the opinion of a competent health 
care specialist than on the lay assertions of the Veteran as 
to impact of his service-connected disabilities on his 
employment.

Following that examination, the Veteran continued to report 
that his various disabilities interfered with his ability to 
work.  However, on numerous occasions, he attributed his 
inability to work in large part to nonservice-connected 
disabilities.  For example, the Board notes the examiner who 
conducted the Social and Industrial Survey in May 1999 
indicated that the Veteran did not appear to be capable of 
maintaining any form of employment even in a sheltered, non-
stressful setting.  However, this opinion was based on the 
Veteran's report of chronic medical problems which he related 
to his military service in the Persian Gulf such as muscle 
and joint pains, prostate problems, frequent diarrhea, 
headaches, dizzy spells, shortness of breath, and general 
overall fatigue.  Aside from the complaints of joint pains 
which could conceivably encompass his service-connected 
cervical spine disability, the medical problems clearly 
included numerous disabilities that were not service-
connected.  Significantly, the examiner failed to link the 
Veteran's inability to work solely to his service-connected 
disabilities.   

In addition, although the Veteran was awarded SSA benefits in 
1995, this was based on multiple impairments and was not 
solely due to the Veteran's service-connected disabilities.  
As noted above, the ALJ who granted SSA disability benefits 
indicated that the Veteran had a neck injury, pain in his 
knees, carpal tunnel syndrome, and fatigue-related conditions 
secondary to his PTSD and insomnia.  

As noted, the Veteran's service-connected DDD of the cervical 
spine and hypertension remained rated at the same level of 
disability (20 percent and 10 percent, respectively) during 
the entire appeal period at issue.  However, the Board has 
considered the fact that the Veteran's service-connected PTSD 
increased in severity during the relevant appeal period.  The 
increase was based on the results of the July 1997 VA 
psychological examination.  While the results of the 
examination indicted that the Veteran's PTSD had increased in 
severity in as much as he met the criteria for a 50 percent 
rating at that time, the VA examiner specifically opined that 
based on the mental status examination he did not find 
evidence of individual unemployability and no evidence of 
significant memory loss or fatigue.  

Medical evidence of record for the next several years 
continues to reflect complaints and treatment related to his 
service-connected disabilities, but that evidence does not 
contain clinical findings or conclusions suggesting those 
disabilities were so severe as to render him unemployment.  
In fact, as recently as the February 2004 VA psychological 
examination, it was concluded by the examiner that he did not 
find any evidence that the Veteran's ability to work was 
impaired based upon his PTSD symptomatology.  Additionally, 
while the November 2004 neurological VA examiner opined that 
the Veteran's cervical spine condition was of such severity 
that it would probably impede his ability to perform physical 
activity that required the use of lifting anything greater 
than twenty pounds with the left upper extremity, he did not 
conclude that the Veteran was incapable of obtaining and 
maintaining any form of gainful employment based on the 
Veteran's service-connected DDD of the cervical spine or any 
other service-connected disability.  

Although the March 2005 and December 2005 VA psychological 
examinations are dated after December 1, 2004, the Board 
notes that the Veteran did not report unemployment secondary 
to PTSD symptoms at those times and the examiners did not 
find that the Veteran's PTSD symptomatology precluded 
employment.  The Board notes that the December 2005 VA 
neurological examiner opined that the Veteran was unable to 
seek gainful employment because of his cervical spine 
disability.  However, as noted, the relevant appeal period 
pertains to evidence dated prior to December 1, 2004.  
Furthermore, even at that late date, the examiner found that 
the Veteran's hypertension was not having any effect on his 
employability.  

In summary, while the Veteran contends that he was unable to 
work due his service-connected disabilities prior to December 
1, 2004, the medical documentation of record does not 
indicate that the Veteran's service-connected disabilities 
would preclude all forms of substantially gainful employment 
prior to that date, and the benefit sought on appeal is 
denied.




ORDER


Entitlement to a total rating for compensation purposes based 
on individual unemployability prior to December 1, 2004, is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


